Case 8:17-cr-00523-TDC Document 69-1 Filed 02/06/19 Page 1 of 4

— Fury
OGG EN Fie
IN THE UNITED STATES DISTRICT COURT 6 2019
FOR THE DISTRICT OF MARYLAND gy, Re R EEN, .
ICT ofS RIC 06
UNITED STATES OF AMERICA * “RY LaNg
* ORR,
v. * CRIMINAL NO. TDC-17-0523
*
FRANK CRAWFORD III, *
*
Defendant *
*

HK Ke re Ke

CONSENT ORDER OF FORFEITURE
1, On October 5, 2018, the Defendant, Frank Crawford, was charged by Superseding
Information with Receipt of Child Pornography in violation of 18 U.S.C. § 2252A(a)(2). On the
same day, the Defendant pled guilty, pursuant to a plea agreement, to the single charge in the
Superseding Information.

Z. The Superseding Information advised the Defendant that, upon conviction, he
would be required to forfeit, pursuant to 18 U.S.C. § 2253, any visual depiction of child
pornography and any property, real or personal, constituting or traceable to gross profits or other
proceeds obtained from the offenses, or used or intended to be used to commit or to promote the
commission of the offenses. In the plea agreement, the Defendant specifically aurwedl the
forfeiture of all his right, title, and interest in certain property identified in paragraph 13 of the
plea agreement and in the Stipulation of Facts incorporated into the plea agreement.

It is hereby ORDERED, ADJUDGED, AND DECREED as follows:

3. As the result of Defendant’s guilty plea on Count One of the Superseding

. Information, for which the Government sought forfeiture pursuant to 18 U.S.C. § 2253, the

Defendant shall forfeit to the United States the following property:
Case 8:17-cr-00523-TDC Document 69-1 Filed 02/06/19 Page 2 of 4

a. a Hewlett-Packard Computer, Model 15-PO30NR, Serial Number
5CD4327RN1;

b. an HGST Hard Drive, Serial Number 140728JA1009COKJTUSM; and

c. a Samsung cellular phone, Model SMJ320P, Serial Number
089458893506721648.

3. The Court has determined, based on Defendant’s plea agreement that the above-
listed property is subject to forfeiture pursuant to 18 U.S.C. § 2253, and that the government has
established the requisite nexus between such property and such offense.

4. Upon the entry of this Order, the United States Attorney General (or a designee)
is authorized to seize the forfeited property, whether held by Defendant or by a third party, and
to conduct any discovery necessary in identifying, locating or disposing of the property subject
to forfeiture, in accordance with Fed. R. Crim. P. 32.2(b)(3).

a Upon entry of this Order, the United States Attorney General (or a designee) is
authorized to commence any applicable proceeding to comply with statutes governing third party
rights, including giving notice of this Order.

6. The United States shall publish notice of the order and its intent to dispose of the
forfeited property in such a manner as the United States Attorney General (or a designee) may
direct. The United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the property.

7. Any person, other than the above named Defendant, asserting a legal interest in
the property may, within thirty days of the final publication of notice or receipt of notice,
whichever is earlier, petition the Court for a hearing without a jury to adjudicate the validity of
his alleged interest in the property, and for an amendment of the order of forfeiture, pursuant to

21 U.S.C. § 853(n).
Case 8:17-cr-00523-TDC Document 69-1 Filed 02/06/19 Page 3 of 4

8. Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Order of Forfeiture shall become
final as to Defendant at the time of sentencing and shall be made part of the sentence and
included in the judgment. If no third party files a timely claim, this Order shall become the
Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

9, Any petition filed by a third party asserting an interest in the property shall be
signed by the petitioner under penalty of perjury and shall set forth the nature and extent of the
petitioner's right, title, or interest in the property, the time and circumstances of the petitioner’s
acquisition of the right, title or interest in the property, any additional facts supporting the
petitioner's claim and the relief sought.

10. After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and
before a hearing on the petition, discovery may be conducted in accordance with the Federal
Rules of Civil Procedure upon a showing that such discovery is necessary or desirable to resolve
factual issues.

ll. The United States shall have clear title to the forfeited property following the
Court's disposition of all third-party interests, or, if none, following the expiration of the period
provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18 U.S.C. § 2253.

12. The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).
Case 8:17-cr-00523-TDC Document 69-1 Filed 02/06/19 Page 4 of 4

13. The Clerk of the Court shall provide copies of this Order to all parties of record.

2/1/ ov? ?
Date

    
  

 

Theodore D. Chuang
United States District Ju
